Order entered July 23, 2015




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-00831-CR
                                  No. 05-15-00832-CR

                       ERIK MANUEL ORELLANO, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 363rd Judicial District Court
                                 Dallas County, Texas
                   Trial Court Cause Nos. F13-57132-W, F15-23717-w

                                       ORDER
                    Before Justices Francis, Lang-Miers, and Whitehill

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandates in these appeals INSTANTER


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE